                                                                                                      Southern District
Federal Defenders                                                                     300 Quarropas Street, Room 260
OF NEW YORK, INC.                                                                       White Plains, N.Y . 10601-4150
                                                                             T el: (914) 428-7124 Fax: (914) 997-6872



David E. Patton                                                                                         Susanne Brody
                                                                                                       Attorney-in-Charge
  Executive Director
                                                                                                          White Plain
and Attorney-in-Chief
                                                       Both pro se Defendants Nachman Helbrans (01) and
                                                       Mayer Rosner (02) informed the Court by letter,
                                                       through their stand-by counsel, that they will not
                                                       waive their physical appearance at the scheduled July
                                                       16, 2021 Status teleconference. Therefore, the July 16
                        July 9, 2021                   2021 Status Conf. is adjourned until Sept. 13, 2021 at
                                                       11:00 am or, alternatively, Sept. 14, 2021 at 3:00 pm
        BY ECF, EMAIL AND MAIL                         for an in-person Status Conf. for pro se Defendants
        The Honorable Nelson S. Roman                  Nachman Helbrans (01) and Mayer Rosner (02) and
        United States District Court                   represented Defendant Aron Rosner (03). Stand-by
        Southern District of New York                  counsel are directed to mail a copy of this endorsement
        300 Quarropas Street                           to their respective pro se Defendant and file proof of
        White Plains, New York 10601                   service on the docket.
                                                              Dated: July 15, 2021
                                       Re: United States v. Mayer Rosner
                                               SI 2 19 Cr. 497-02

        Dear Judge Roman:

        This letter is to inform the Court that as stand-by counsel for Mr. Mayer Rosner I have been
        advised that he does not waive his appearance for the currently scheduled pretrial conference on
        July 16, 2021. During a video conference with Mr. Rosner on July 7, 2021 he further advised me
        that he objects to any conference relating to his case without his physical presence in the
        Courtroom and requests an in court appearance at the Court’s earliest convenience.

        Respectfully submitted,

        Susanne Brody
        Standby Counsel for
        Mr. Mayer Rosner




                   7/15/2021
